SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

107
CAF 13-01834
PRESENT: SMITH, J.P., CARNI, LINDLEY, AND VALENTINO, JJ.


IN THE MATTER OF JONATHAN M. AND
JOSHUA V.-F.-H.
------------------------------------
ONONDAGA COUNTY DEPARTMENT OF SOCIAL              MEMORANDUM AND ORDER
SERVICES, PETITIONER-RESPONDENT;

DANIELLE F., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF
COUNSEL), FOR RESPONDENT-APPELLANT.

GORDON J. CUFFY, COUNTY ATTORNEY, SYRACUSE (BENJAMIN M. YAUS OF
COUNSEL), FOR PETITIONER-RESPONDENT.

SUSAN B. MARRIS, ATTORNEY FOR THE CHILDREN, MANLIUS.


     Appeal from an order of the Family Court, Onondaga County
(Michael L. Hanuszczak, J.), entered September 24, 2013 in a
proceeding pursuant to Social Services Law § 384-b. The order, among
other things, terminated respondent’s parental rights and transferred
guardianship and custody of the subject children to petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Dakota H. (___ AD3d ___ [Mar. 20,
2015]).




Entered:   March 20, 2015                       Frances E. Cafarell
                                                Clerk of the Court